UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21422 Ziegler Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: September 30, 2013 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Ziegler Capital Management Investment Trust LETTER TO SHAREHOLDERS September 30, 2013 Dear Shareholders, Since the launch of the Ziegler Strategic Income Fund (the “Fund”) on January 31, 2012, the low interest rate environment persisting in the U.S. and around the world has resulted in continued demand for investment income alternatives to traditional bond funds. Our firm has managed alternative credit and income mandates since 2006 and our portfolio managers have decades of experience in credit and income alternatives investing. In a registered mutual fund, investors gain access to our firm-wide expertise in a highly liquid and transparent structure. The Fund’s investment strategy is focused on providing high current income and capital appreciation by investing across a company’s capital structure using both investment grade and below investment grade rated securities. We carefully assess and monitor the credit quality of each of the companies in which we invest, focusing our analysis on a company’s business prospects and its capital structure relative to our expectations about the level and volatility of its cash flow from operations. The strategy takes advantage of our ability to participate in a variety of income producing markets, including convertible, corporate and municipal bonds, preferred stocks and high income investment pools. In addition, the Fund usually employs a base-line hedging strategy designed to provide protection against declines in asset prices from higher credit spreads or rising interest rates. The hedging instruments we use include U.S. Treasury securities, options on exchange traded U.S. bond futures, options on credit derivatives and exchange traded funds (ETFs) The average annual total return for Institutional Class and Investor Class shares of the Fund from its January 31, 2012 inception through September 30, 2013 was 0.57%* and 0.48%*, respectively. Over that same period the Citigroup 3-Month T-Bill Index, a well-known “Risk Free” benchmark, returned an average annual return of 0.11%, and the Barclays U.S. Aggregate Index, a widely-used investment grade bond index, generated an average annual return of 1.36%, annualized. For the annual period ending September 30, 2013 covered by this report, the Institutional Class and Investor Class shares returned -4.53%* and -4.58%*, respectively, compared to 0.07% for the Citigroup 3-Month T-Bill Index and -1.68% for the Barclays U.S. Aggregate Index. Investment results over the annual period ending September 30, 2013 were driven by the performance of the preferred market and our decision to increase the portfolio’s exposure to income producing investments. At September 30, 2012 the portfolio had 48% of its net assets in high yield bonds, 28% in preferred securities and 7% in high income equity pools. Total investments in income producing securities comprised 85% of net assets. At September 30, 2013 investments in high yield bonds increased to 76% of net assets and preferred securities fell to 22%. Investments in total income producing securities increased to 98% of net assets. We focus our analysis of credit market valuation on the BB and B rated bonds in which we primarily invest rather than the broader high yield bond market which includes a significant amount of CCC rated bonds where we invest only selectively**. At September 30, 2013, the portfolio is nearly fully invested in a variety of yield producing instruments including investment grade and high yield corporate bonds and preferred securities. The Fund continues to have exposure to the banking sector through the preferred security market but this allocation has been significantly reduced over the past 6 months. We are constructive on credit going forward. We continue to believe investments in the energy, telecommunications and economic sensitive sectors provide good risk and return opportunities. The recent rise in interest rates coupled with attractive spreads and still healthy fundamentals create an attractive risk and return opportunity. We continue to favor investments in companies having relatively stable business profiles with conservative balance sheets within their industry while hedging against the potential for some corporate re-leveraging. * Investor Class inception date was January 31, 2012. The Institutional Class inception date was February 1, 2013. Institutional Class share performance prior to February 1, 2013 reflects the Investor Class returns recalculated to apply the Institutional Class fees. ** Credit ratings are provided by Standard & Poors. Securities rated AAA and AA are considered high credit-quality investment grade. Securities rated A and BBB are considered medium credit-quality investment grade. Securities rated BB, B, CCC, CC, and C are considered low credit-quality non-investment grade or “junk bonds”. 1 Ziegler Capital Management Investment Trust LETTER TO SHAREHOLDERS (Continued) September 30, 2013 We thank you for the confidence and trust you place in us and we pledge to continue our hard work to carefully assess the risk and return of each of the investments we make on your behalf. Sincerely, Paula M. Horn Chief Investment Officer, Lead Portfolio Manager Prices of bonds tend to move inversely with changes in interest rates. Some bonds may be redeemed before their maturity date and the Fund may have to reinvest the proceeds in an investment offering a lower yield. Failure of an issuer to make timely interest or principal payments or a perceived or real decline in the credit quality of a bond can cause a bond’s price to fall. The Fund may also invest in non-investment grade securities, which involve greater credit risk, including the risk of default. The prices of high yield bonds are more sensitive to changing economic conditions and can fall dramatically in response to negative news about the issuer or its industry, or the economy in general. Prices for fixed income securities, while normally relatively stable, have experienced a higher than normal degree of volatility due to perceived credit risk and resultant sharp decrease in liquidity. The Fund may lose money if the strategy does not achieve Fund’s objective or implement the strategy properly. The value of securities may fluctuate rapidly and sometimes unpredictably. A credit default swap enables an investor to buy or sell protection against a credit event in which the Fund may have to pay the counterparty or receive no benefit for the premium paid. The Fund will suffer a loss if it sells a security short and the value of the security rises rather than falls and potentially have unlimited risk. Derivatives can be highly volatile, illiquid and difficult to value, and there is a risk that changes in the value of a derivative will not correlate with the Fund’s other investments. Gains or losses from speculative positions in a derivative may be much greater than the derivative’s original cost and potential losses may be substantial. Put or call options may lose the premium, have decreased liquidity, or could be exercised at a higher price or lower price than its prevailing market value. Options are highly specialized activities and entail greater than ordinary investment risks. The Fund’s portfolio turnover rate may exceed 100% per year, which will produce higher transaction costs, increase realized gains (or losses) to investors, and may lower after-tax performance. The Fund may experience periods where a position is more difficult to sell at or near their perceived value. The Fund will invest in fewer securities than diversified investment companies and its performance may be more volatile. Real Estate Investment Trusts (REITs) may be affected by economic conditions including credit risk, interest rate risk and other factors that affect property values, rents or occupancies of real estate. You should consider the Fund’s objectives, risks, charges and expenses carefully before investing. To obtain a prospectus that contains this and other information about the Fund, please call 1-877-568-7633 for a free prospectus. Please read it carefully before investing. 2 Ziegler Strategic Income Fund PERFORMANCE SUMMARY September 30, 2013 (Unaudited) Comparison of a Hypothetical $10,000 Investment in the Ziegler Strategic Income Fund Investor Class*, Barclays Capital U.S. Aggregate Bond Index **, and Citigroup 3-Month T-Bill Index** Total returns*** For the periods ended September 30, 2013 One Year Average Annual Since Inception Ziegler Strategic Income Fund* Investor Class (4.58)% 0.48% Institutional Class (4.53)% 0.57% Barclays Capital U.S. Aggregate Bond Index (1.68)% 0.81% Citigroup 3-Month T-Bill Index 0.07% 0.07% * Investor Class inception date was January 31, 2012. The Institutional Class inception date was February 1, 2013. Institutional Class share performance prior to February 1, 2013 reflects the Investor Class returns recalculated to apply the Institutional Class fees. Effective January 31, 2013, the Investor Class no longer imposed a sales load. ** The Barclays Capital U.S. Aggregate Bond Index, an unmanaged index, represents securities that are SEC-registered, taxable and dollar denominated. This index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities. These major sectors are subdivided into more specific indices that are calculated and reported on a regular basis. The Citigroup 3-Month T-Bill Index is designed to mirror the performance of the 3-Month U.S. Treasury Bill. The Citigroup 3-Month T-Bill Index is unmanaged and its returns include reinvested dividends. *** The performance quoted here represents past performance and is not a guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Amounts shown in the graph and table do not reflect the deduction of taxes that a shareholder will pay on fund distributions or the redemption of fund shares. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-568-7633. 3 Ziegler Strategic Income Fund SUMMARY OF INVESTMENTS As of September 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Corporate Bonds 76.3% Preferred Stocks 21.6% Purchased Options Contracts 0.3% Short-Term Investments 2.8% Total Investments 101.0% Liabilities in Excess of Other Assets (1.0)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of September 30, 2013 Principal Amount Value CORPORATE BONDS – 76.3% AUTO MANUFACTURERS – 1.4% Chrysler Group LLC $ 8.00%, 6/15/2019(1) $ BANKS – 3.2% Ally Financial, Inc. 4.75%, 9/10/2018 JPMorgan Chase & Co. 6.00%, 12/29/2049(1)(2) Synovus Financial Corp. 7.88%, 2/15/2019 BUILDING MATERIALS – 1.4% Nortek, Inc. 8.50%, 4/15/2021(1) CHEMICALS – 2.5% Huntsman International LLC 4.88%, 11/15/2020(1) Rockwood Specialties Group, Inc. 4.63%, 10/15/2020(1) COMMERCIAL SERVICES – 2.0% ADT Corp. 6.25%, 10/15/2021(3) Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 5.50%, 4/1/2023(1) COMPUTERS – 1.2% NCR Corp. 5.00%, 7/15/2022(1) DIVERSIFIED FINANCIAL SERVICES – 2.6% General Electric Capital Corp. 7.13%, 12/29/2049(1)(2) Icahn Enterprises LP / Icahn Enterprises Finance Corp. 6.00%, 8/1/2020(1)(3) ENTERTAINMENT – 1.2% Cinemark USA, Inc. 4.88%, 6/1/2023(1) FOOD – 2.0% Del Monte Corp. 7.63%, 2/15/2019(1) Principal Amount Value CORPORATE BONDS (Continued) HEALTHCARE-SERVICES – 3.7% HCA Holdings, Inc. $ 6.25%, 2/15/2021 $ Select Medical Corp. 6.38%, 6/1/2021(1)(3) Tenet Healthcare Corp. 8.00%, 8/1/2020(1) 4.50%, 4/1/2021 HOME BUILDERS – 3.2% DR Horton, Inc. 4.38%, 9/15/2022(1) KB Home 8.00%, 3/15/2020 7.50%, 9/15/2022 HOME FURNISHINGS – 1.3% Tempur Sealy International, Inc. 6.88%, 12/15/2020(1) LODGING – 3.7% Felcor Lodging LP 5.63%, 3/1/2023(1) MCE Finance Ltd. 5.00%, 2/15/2021(1)(3)(4) MGM Resorts International 6.63%, 12/15/2021 MEDIA – 6.3% Cequel Communications Holdings I LLC / Cequel Capital Corp. 6.38%, 9/15/2020(1)(3) Nielsen Finance LLC / Nielsen Finance Co. 4.50%, 10/1/2020(1) Sinclair Television Group, Inc. 6.13%, 10/1/2022(1) Sirius XM Radio, Inc. 4.25%, 5/15/2020(1)(3) METAL FABRICATE/HARDWARE – 1.4% Atkore International, Inc. 9.88%, 1/1/2018(1) MISCELLANEOUS MANUFACTURING – 1.9% Bombardier, Inc. 6.13%, 1/15/2023(3)(4) 5 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2013 Principal Amount Value CORPORATE BONDS (Continued) OIL & GAS – 5.3% Denbury Resources, Inc. $ 4.63%, 7/15/2023(1) $ Plains Exploration & Production Co. 6.88%, 2/15/2023(1) SandRidge Energy, Inc. 8.75%, 1/15/2020(1) OIL & GAS SERVICES – 1.8% Hornbeck Offshore Services, Inc. 5.00%, 3/1/2021(1) PACKAGING & CONTAINERS – 2.6% Crown Americas LLC / Crown Americas Capital Corp. IV 4.50%, 1/15/2023(3) Sealed Air Corp. 6.50%, 12/1/2020(1)(3) PIPELINES – 6.7% Access Midstream Partners LP / ACMP Finance Corp. 4.88%, 5/15/2023(1) Atlas Pipeline Escrow LLC 6.63%, 10/1/2020(1)(3) Niska Gas Storage U.S. LLC 8.88%, 3/15/2018(1) NuStar Logistics LP 6.75%, 2/1/2021 Penn Virginia Resource Partners LP 8.25%, 4/15/2018(1) Regency Energy Partners LP / Regency Energy Finance Corp. 4.50%, 11/1/2023(1)(3) RETAIL – 3.0% Ferrellgas LP / Ferrellgas Finance Corp. 6.50%, 5/1/2021(1) Sonic Automotive, Inc. 5.00%, 5/15/2023(1) SOFTWARE – 2.0% First Data Corp. 7.38%, 6/15/2019(1)(3) Principal Amount Value CORPORATE BONDS (Continued) TELECOMMUNICATIONS – 14.6% CenturyLink, Inc. $ 5.80%, 3/15/2022 $ DigitalGlobe, Inc. 5.25%, 2/1/2021(1)(3) Frontier Communications Corp. 7.13%, 1/15/2023 Intelsat Jackson Holdings S.A. 5.50%, 8/1/2023(1)(3)(4) Sprint Capital Corp. 6.90%, 5/1/2019 Verizon Communications, Inc. 6.55%, 9/15/2043 West Corp. 7.88%, 1/15/2019(1) Windstream Corp. 6.38%, 8/1/2023(1) TRANSPORTATION – 1.3% Gulfmark Offshore, Inc. 6.38%, 3/15/2022(1) TOTAL CORPORATE BONDS (Cost $30,526,531) Number of Shares Value PREFERRED STOCKS – 21.6% BANKS – 8.3% Ally Financial, Inc. 7.30%, 11/8/2013(1) Bank of New York Mellon Corp. 5.20%, 9/20/2017(1) BB&T Corp. 5.63%, 8/1/2017(1) Capital One Financial Corp. 6.00%, 9/1/2017(1) Citigroup, Inc. 5.80%, 4/22/2018(1) Goldman Sachs Group, Inc. 5.95%, 11/10/2017(1) PNC Financial Services Group, Inc. 6.13%, 5/1/2022(1)(2) Regions Financial Corp. 6.38%, 12/15/2017(1) SunTrust Banks, Inc. 5.88%, 3/15/2018(1) 6 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2013 Number of Shares Value PREFERRED STOCKS (Continued) DIVERSIFIED FINANCIAL SERVICES – 2.1% Discover Financial Services 6.50%, 12/1/2017(1) $ Raymond James Financial, Inc. 6.90%, 3/15/2017(1) INSURANCE – 0.8% W.R. Berkley Corp. 5.63%, 5/2/2018(1) INVESTMENT MANAGEMENT COMPANIES – 1.5% Ares Capital Corp. 7.75%, 10/15/2015(1) KKR Financial Holdings LLC 7.38%, 1/15/2018(1) REITS – 8.4% Annaly Capital Management, Inc. 7.50%, 9/13/2017(1) Boston Properties, Inc. 5.25%, 3/27/2018(1) Capstead Mortgage Corp. 7.50%, 5/13/2018(1) Colony Financial, Inc. 8.50%, 3/20/2017(1) CommonWealth REIT 6.50%, 12/31/2049(5) CYS Investments, Inc. 7.75%, 8/3/2017(1) Hatteras Financial Corp. 7.63%, 8/27/2017(1) Invesco Mortgage Capital, Inc. 7.75%, 7/26/2017(1) MFA Financial, Inc. 7.50%, 4/15/2018(1) Public Storage 5.20%, 1/16/2018(1) Senior Housing Properties Trust 5.63%, 8/1/2017(1) TELECOMMUNICATIONS – 0.5% Telephone & Data Systems, Inc. 6.88%, 11/15/2015(1) TOTAL PREFERRED STOCKS (Cost $9,428,155) Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.3% CALL OPTIONS – 0.3% 10-Year U.S. Treasury Note Exercise Price: $126, Expiration Date: October 26, 2013* $ TOTAL PURCHASED OPTIONS CONTRACTS (Cost $76,053) Principal Amount Value SHORT-TERM INVESTMENTS – 2.8% $ UMB Money Market Fiduciary, 0.01%(6) SHORT-TERM INVESTMENTS (Cost $1,089,841) TOTAL INVESTMENTS – 101.0% (Cost $41,120,580) Liabilities in Excess of Other Assets – (1.0)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – (59.6)% EXCHANGE-TRADED FUNDS – (7.2)% ) iShares S&P U.S. Preferred Stock Index Fund $ ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,819,636) ) 7 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2013 Principal Amount Value U.S. TREASURY BONDS – (52.4)% $ ) 1.38%, 7/31/2018 $ ) ) 2.00%, 7/31/2020 ) ) 2.50%, 8/15/2023 ) ) 2.88%, 5/15/2043 ) TOTAL U.S. TREASURY BONDS (Proceeds $20,308,787) ) TOTAL SECURITIES SOLD SHORT (Proceeds $23,128,423) $ ) ETF – Exchange Traded Fund LLC – Limited Liability Company LP – Limited Partnership REIT – Real Estate Investment Trust * Non-income Producing Callable Variable, Floating, or Step Rate Security 144A Restricted Security Foreign security denominated in U.S. Dollars Convertible Security The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 8 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2013 SWAPTIONS Credit Default Swaptions on Credit Indices Counterparty Description Buy/Sell Protection Exercise Price Expiration Date Notional Amount Premium Value JPMorgan CDX.NA.HY.20 Put - 5 Year Index Buy $ 10/16/2013 $ $ $ Put - 5 Year Index Buy 11/20/2013 Total Credit Default Swaptions on Credit Indices Total Swaption Contracts $ $ See accompanying Notes to Financial Statements. 9 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2013 FUTURES CONTRACTS Futures Contracts Number of Contracts Long/(Short) Expiration Date Unrealized Appreciation/ (Depreciation) U.S. 2 Year Treasury Note December 2013 $ 90 Day Euro $ Future ) December 2013 ) 90 Day Euro $ Future ) March 2014 ) 90 Day Euro $ Future ) June 2014 ) 90 Day Euro $ Future ) September 2014 ) 90 Day Euro $ Future ) December 2014 ) 90 Day Euro $ Future ) March 2015 ) 90 Day Euro $ Future ) June 2015 ) 90 Day Euro $ Future (6 ) September 2015 ) Total Futures Contracts $ See accompanying Notes to Financial Statements. 10 Ziegler Strategic Income Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2013 Assets: Investments in securities, at value (cost $41,044,527) $ Purchased options, at value (cost $76,053) Purchased swaptions, at value (cost $171,000) Cash Deposits with brokers Receivables: Dividends and interest Due from Adviser Variation margin Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $23,128,423) Payables: Investment securities purchased Dividends and interest on securities sold short Distribution Fees - Investor Class (Note 6) Shareholder Servicing Fees - Institutional Class (Note 7) Trustees' fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (no par value with an unlimited number of shares authorized) $ Accumulated net realized loss on investments, purchased options, purchased swaptions, swap contracts, securities sold short, written options, written swaptions, and futures contracts ) Net unrealized appreciation (depreciation) on: Investments ) Purchased options Purchased swaptions ) Securities sold short ) Futures contracts Net Assets $ See accompanying Notes to Financial Statements. 11 Ziegler Strategic Income Fund STATEMENT OF ASSETS AND LIABILITIES (Continued) September 30, 2013 Investor Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering price, redemption price per share $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering price, redemption price per share $ See accompanying Notes to Financial Statements. 12 Ziegler Strategic Income Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2013 Investment Income: Interest $ Dividends Total investment income Expenses: Advisory fees (Note 3) Distribution fees - Investor Class (Note 6) Shareholder servicing fees - Institutional Class (Note 7) Administration and fund accounting fees Registration fees Trustees' fees Transfer agent fees and expenses Legal fees Miscellaneous Custody fees Shareholder reporting fees Audit fees Insurance fees Interest on short positions Dividends on short positions Security borrowing fees Total expenses Expenses waived/reimbursed by the Adviser ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Purchased Options, Purchased Swaptions, Swap Contracts, Securities Sold Short, Written Options, Written Swaptions, and Futures Contracts: Net realized gain (loss) on: Investments ) Purchased options ) Purchased swaptions ) Swap contracts ) Securities sold short ) Written options Written swaptions Futures contracts ) Net realized loss ) Net change in unrealized appreciation/(depreciation) on: Investments ) Purchased options Purchased swaptions ) Securities sold short ) Written swaptions ) Futures contracts Net change in unrealized appreciation/(depreciation) ) Net realized and unrealized loss on investments, purchased options, purchased swaptions, swap contracts, securities sold short, written options, written swaptions, and futures contracts ) Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 13 Ziegler Strategic Income Fund STATEMENT OF CHANGES IN NET ASSETS For the Year Ended September 30, 2013 For the Period January 31, 2012* Through September 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments, purchased options, purchased swaptions, swap contracts, securities sold short, written options, written swaptions, and futures contracts ) Net change in unrealized appreciation/(depreciation) on investments, purchased options, purchased swaptions, securities sold short, written swaptions, and futures contracts ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders: From net investment income: Investor Class ) ) Institutional Class ) — From net realized gains: Investor Class ) — Institutional Class — — From return of capital: Investor Class ) — Institutional Class ) — Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Investor Class Institutional Class(1) — Reinvestment of distributions: Investor Class Institutional Class — Cost of shares repurchased: Investor Class(1) ) ) Institutional Class ) — Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period — End of period $ $ Accumulated net investment income $
